Title: To James Madison from Edmund Pendleton, 16 June 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. June 16th 1783
I thank you for yr very Polite concern for my health express’d in yr favour of the 3d. Rest has restored the decay produced by fatigue in the last term, but how shall I remove that Radical one the effect of 62? no matter, let time with all its consequences take its course.
Your observations that the drain of Specie from this State will depend on the ballance of our trade, rather than on the mode of collecting the State’s quota of the Continental debt, are judicious, solid & indeed unanswerable. we have it in our power to secure a very large Ballance in commerce, and live elegantly, but whether we have virtue, industry & Œconomy enough to adopt the means, I can’t help doubting & shall be very agreably disappointed, in an eventual Solution of these doubts—of which the crowds of people to the Stores newly opened give an unfavourable prospect. I have yet to learn the progress of yr revenue scheme in the Assembly, as our delegates are at present absent, & I have not lately heard what they are about. you’l probably hear [from] some of yr City correspondents.
The motive was obvious for the Gents. saying they rejoiced at the slaves having been sent away from New-York as an infraction of the treaty wch would justify the non-payment of British debts; however this was only private conversation. I believe the Assembly will say nothing on the subject, wch indeed seems improper until the definitive Treaty is communicated, the delay of wch. I suppose chargeable to the want of an Administration in Britain, and not to their disinclination to Peace; so that if your Intelligence be true of the formation of that body, we may now soon expect the Treaty and their American trade Act.

I heard nothing at Richmond of the proposal concerted between you and the Maryland Delegates for removing the Seat of Congress to George Town. Mr Jefferson mentioned when here, a kind of competition for that honr. between George Town & Esopus in New York, who had severally made considerable Offers in Jurisdiction & property, to induce congress to hold their Sessions with them. the Assembly of Maryland were no doubt influenced in the change to Annapolis, by a respect to their Metropolis, the ready provision at that place for the Accommodation of Congress, and perhaps from an inclination to preserve the whole benefit to themselves, of which Virginia at George Town would have participated. For my own part I care not, since tho’ no doubt there are advantages in the great circulation of money wherever Congress sit, yet I am so old fashioned as to think that overballanced by another thing wch Circulates with it & need not be named. so that I doubt if Philadelphia would not have a good bargain to give up all advantages on this head to be restored to the Morals her citizens possessed in 1775. don’t let me be misunderstood as insinuating the smallest reflection on the Morals of the members of Congress: ’tis not from them, but the company which they draw to them, that I suppose the evil to be apprehended: As Maryland has thus changed her ground, I suppose Virginia will have nothing more to do in it.
I don’t understand the effect of Furloughing the Soldiers, as a saving measure; I suppose their pay continues, and as to their provisions, tho’ it be saved to the Public, yet if I am not mastaken in my Conjecture that most of them are foreigners, without property & without relations to support them. Individuals where they go will have a bad bargain of this mode of supplying the Provisions which they must & will have. however I mean not to find fault with the measure, for which I doubt not there were reasons that Overballanced this small objection; I wish the British Troops were gone from the States that we might put an end to the expence of the Army altogether.
Crad. T’s Marriage has perhaps produced one good effect in driving him to Sea, where, if at all, he may do something. You don’t say how he married, & I suppose it imprudent enough. he left considerable property in the hands of his brother T. but on what terms I know not, tho’ have heard that the latter purchased it. I have communicated C’s sailing to his mother, who wishes to know the sort of wife he has got. I am with the greatest esteem & regard
Dr Sir Yr Affe friend
Edmd Pendleton
 